ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                     )
                                                 )
mWL,~.                                           )      ASBCA No. 59605
                                                 )
Under Contract No. NOOl 78-05-D-4180 et al.      )

APPEARANCES FOR THE APPELLANT:                          Kevin J. Slattum, Esq.
                                                        Mary E. Buxton, Esq.
                                                         McKenna Long & Aldridge LLP
                                                         Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Joseph D. Keller, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Chantilly, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 17 April 2015



                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59605, Appeal of ANSOL, Inc.,
rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals